Title: To Thomas Jefferson from John Strode, 3 February 1808
From: Strode, John
To: Jefferson, Thomas


                  
                     Culpeper 3 Febry 1808
                  
                  With extreme diffidence good & worthy Sir I presume to approach Your hand in a Matter which perhaps may be for National benefit—the bearer of this Carter Beverley esquire of this County has the most extensive Iron works, as Furnaces Forges &c on the Navigable Waters of James River, the Ore Banks are said to be inexhaustible, and I believe the quality especially of the Bar Iron to be considerably the best for Arms or for Shipbuilding I ever made any experimental trial of, the Cast Metal I am told is equally excellent—few if any Men in this Quarter of the Union is so able to carry on Works of that Nature so extensively or to comply with His engagements. pray pardon illustrious Sir, Your very humble Servt.
                  
                     John Strode
                     
                  
               